MEMORANDUM ***
In immigration cases after the REAL ID Act, we have jurisdiction to review “constitutional claims or questions of law.” 1 Here, Singh asks us to review the BIA’s determination that he did not prove that he entered the United States within one year of filing an application for asylum. We have no jurisdiction to review the BIA’s factual determination that the evidence did not establish a date of entry within a year of filing.2
Substantial evidence supports the BIA’s denial of withholding of removal and relief under the CAT based on Singh’s *36failure to credibly establish his identity. The BIA found that Singh did not carry the burden to establish his identity because he submitted inconsistent documentation and did not adequately explain this inconsistency. Since he did not establish his identity, he did not establish his credibility, his eligibility for withholding of removal,3 or his eligibility for relief under the CAT.4
Singh also asserts that he was denied due process of law because he was not given notice or an opportunity to address the BIA after we remanded the ease back to the BIA on December 6, 2005. His argument has no merit because almost four months elapsed between our remand and the BIA’s second decision in March 27, 2006. In all of this time, he did not request an opportunity to present any new ■ evidence or arguments.
DISMISS in part and DENY in part the petition for review.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.


. 8 U.S.C. § 1252(a)(2)(D).


. 8 U.S.C. § 1158(a)(3).


. 8 U.S.C. § 1231(b)(3).


. 8 C.F.R. § 1208.16(c)(2).